Citation Nr: 1646020	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for major depressive disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Air Force from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran initiated a claim for service connection for manic depressive disorder in January 1992.  An April 1992 rating decision denied entitlement to a non-service connected pension, but did not address the depression claim.

In June 2010, the Veteran submitted a "request to re-open" the claim of service connection for depression.  A September 2010 rating decision denied the claim.  He submitted a Notice of Disagreement in January 2011.  A Statement of the Case issued in June 2013 continued the denial.  The Veteran timely appealed in June 2013.  The claim, however, appears to be open from the January 1992 claim. 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran seeks service connection for a depressive disorder he contends is related to his time in the Air Force.  

During the April 2016 hearing before the Board, the Veteran testified that he was treated at the Clayton General Hospital near Morrow, Georgia, following a suicide attempt after separation, in or around 1976.  Treatment records from the Clayton General Hospital are not of record.  He also testified that he was currently receiving treatment at the Grady Hospital emergency room and the Newnan Piedmont Hospital.  The claims file contains limited records from the Grady Hospital dated September 1991 and no records of any date from the Newnan Piedmont Hospital.  Additionally, the Veteran testified to receiving Social Security Administration (SSA) benefits.  However, SSA records are not included in the claims file.

VA is now on notice of the existence of records that are pertinent to the Veteran's claim and has a duty to assist in gathering these records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, reasonable efforts to obtain the records described above should be made on remand, as detailed further below.

During the Board hearing, the Veteran also testified to serving in Vietnam, Thailand, Laos, and Cambodia.  The evidence of record includes several performance evaluations documenting service at Fort Lee, Virginia.  The existing record does not reflect overseas service.  Upon remand, it would be of great assistance to the Board to conduct a search for any additional service personnel records reflecting the Veteran's duties, units, and assignments that would serve as corroboration of his contentions regarding service overseas.

Finally, the Veteran was not afforded a VA examination in connection with his claim.  A medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Board has determined that a medical examination and opinion addressing the etiology of the Veteran's depression should be obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his current depression is related to his service.  During his testimony before the Board, he described multiple distressing incidents in service, including serving overseas near combat zones and seeing his friends die.  Combined with the loss of family members, the Veteran asserts these experiences in service contributed to his current mental state.  He also stated that he attempted suicide immediately following the end of his service.  His personnel records reflect a period of troublesome behavior, documented in a June 1974 Airman Performance Report.  The Veteran was rated at 0 for bearing and behavior, the lowest score possible.  Supervisors described him as having a "poor relationship with his co-workers and supervisors" and displaying argumentative and negative attitudes.  He was not recommended for promotion at that time, although later evaluations are positive and appear to reflect an improved disposition.  

As there is no medical opinion of record which addresses whether this evidence is related to the Veteran's current mental state, the Board finds that a remand is necessary to address this connection through a VA examination and opinion.  See McLendon, supra; see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records relevant to the Veteran's depression, to include the following:

 (a) all private treatment records from Clayton General Hospital from January 1976 onward; 

 (b) all private treatment records from Grady Hospital from September 1991 onward;

 (c) all private treatment records from Newnan Piedmont Hospital related to the Veteran's current treatment; and

 (d) records of any other relevant private treatment provider, to include the Veteran's primary care provider.
The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain any relevant VA treatment records.  If these records are found to be unavailable, this should be specifically noted in the claims file.

3.  Obtain the Veteran's relevant Social Security Administration records, including complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

4.  Conduct a search to obtain any outstanding service personnel records reflecting the Veteran's duties, units, and assignments, specifically in regards to any overseas service.  All attempts to fulfill this development should be documented in the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

5.  After completing the above development, schedule a VA examination and obtain a medical opinion from an examiner with appropriate medical expertise.  The claims file should be available and the examiner should review all records associated with the claims file (including Virtual VA and VBMS) and note that this review took place.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's depressive disorder had its onset in or is etiologically related to his active service.

For the purposes of this opinion, the examiner's attention is invited to the Veteran's personnel records reflecting poor relationships and behavior while in service, as well as his lay statements that he saw friends die in Vietnam and that he has repeatedly attempted suicide, including immediately after leaving the service in the late 1970s.  Note that Vietnam service is not confirmed in the personnel records of record at the time of this remand; however, additional personnel records are being sought as a result of this remand.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The lack of documented treatment in service, while potentially probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any current disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After considering all relevant evidence in the claims file, to include the Veteran's lay statements, readjudicate the claim on appeal and furnish the Veteran a Supplemental Statement of the Case if the matter is not resolved to his satisfaction.  Provide the opportunity for a response before the claim is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

